                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

REPRODUCTIVE HEALTH SERVICES OF                 )
PLANNED PARENTHOOD OF THE                       )
ST. LOUIS REGION, INC., et al.,                 )
                                                )
                             Plaintiffs,        )
v.                                              )   Case No. 2:19-cv-4155
                                                )
MICHAEL J. PARSON, et al.,                      )
                                                )
                             Defendants.        )


                                 ENTRY OF APPEARANCE

       COMES NOW Arthur A. Benson II of the Law Office of Arthur Benson II and hereby

enters his appearance as counsel of record for Plaintiffs Reproductive Health Services of Planned

Parenthood of the St. Louis Region, Inc. and Colleen P. McNicholas, D.O., M.S.C.I., F.A.C.O.G.


                                                Respectfully submitted,

                                                LAW OFFICE OF ARTHUR A. BENSON II


                                                By s/ Arthur A. Benson II
                                                Arthur A. Benson II #21107
                                                Jamie Kathryn Lansford #31133
                                                4006 Central Avenue
                                                Kansas City, Missouri 64111
                                                (816) 531-6565
                                                abenson@bensonlaw.com
                                                jlansford@bensonlaw.com


                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was filed on the Court’s electronic filing
system which will serve copies on counsel of record and a copy of the above and foregoing was
transmitted via electronic mail this 30th day of July, 2019, on:




          Case 2:19-cv-04155-HFS Document 9 Filed 07/30/19 Page 1 of 2
D. John Sauer #58721
Solicitor General
Office of Missouri Attorney General Eric S. Schmitt
P.O. Box 899
Jefferson City, Missouri 65102
(573) 751-8870
(5730 751-0774 (telefacsimile)
John.Sauer@ago.mo.gov

                                                s/ Jamie Kathryn Lansford
                                               Attorney for Plaintiffs




          Case 2:19-cv-04155-HFS Document 9 Filed 07/30/19 Page 2 of 2
